DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim claims 1-17 and 20-25 of U.S. Patent No. 10,845,43. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited by both are similar in function wherein the only differences are that claim 1 of US 10845433 discloses a apparatus (magnetic field sensor arrangement) and includes structural elements.  US 10845433 discloses all of the method steps recited in claim 1 of the applicant’s invention as shown in the table below (see underlined and bold sections).  Therefore, claim 1 of the instant application recites a broader set of limitations (not all structural elements) and all of its claimed limitations are met or rendered obvious by claim 1 of US 10,845,433.
The table matches each limitation of the instant application to a corresponding limitation in the US patent (shown underlined and bolded).
16/953817 (Claim 1)
US 10845433 (Claim 1)
A method, comprising: 


providing a sensor output signal responsive to a magnetic field, wherein the sensor output signal is representative of a magnetic field amplitude, 

processing the sensor output signal to provide a processed sensor output signal which is representative of the sensor output signal, 

determining, during a power up mode, a first switching level based on a default switching level; 
determining, during a running mode, a second switching level based on the processed sensor output signal; 


comparing the processed sensor output signal with the first switching level during the power up mode, comparing the processed sensor output signal with the second switching level during the running mode, and providing a comparator output signal based on each comparison; 





updating, during the running mode, the default switching level based on the second switching level, if a difference between the second switching level calculated during the running mode and the default switching level is greater than a predetermined percentage of the magnetic field amplitude; and 

maintaining, during the running mode, the default switching level as unchanged if the difference between the second switching level calculated during the running mode and the default switching level is equal to or less than the predetermined percentage of the magnetic field amplitude.

A magnetic field sensor arrangement, comprising: 
a magnetic field sensor element configured to provide a sensor output signal responsive to a magnetic field, wherein the sensor output signal is representative of a magnetic field amplitude, 
a processing module configured to process the sensor output signal and to provide a processed sensor output signal which is representative of the sensor output signal, 
a switching level calculation module configured to determine a first switching level, during a power up mode, based on a default switching level, and 
determine, during a running mode, a second switching level based on the processed sensor output signal; 
a comparator module configured to receive the first switching level and the second switching level, compare the processed sensor output signal with the first switching level during the power up mode, compare the processed sensor output signal with the second switching level during the running mode, and to provide a comparator output signal based on each comparison; and 
a storage module configured to: 
store the default switching level; 
provide, during the power up mode, the default switching level to the switching level calculation module; 
update, during the running mode, the default switching level based on the second switching level currently calculated by the switching level calculation module, if a difference between the second switching level calculated during the running mode and the stored default switching level is greater than a predetermined percentage of the magnetic field amplitude; and 
maintain, during the running mode, the default switching level as unchanged if the difference between the second switching level calculated during the running mode and the stored default switching level is equal to or less than the predetermined percentage of the magnetic field amplitude.



With respect to claim 2, claim 2 limitations are disclosed by the limitations of claim 2 in the US patent in a similar manner as discussed above for claim 1 (i.e. directed to an apparatus claim and not a method claim).

With respect to claims 3-5, claims 3-5 limitations are disclosed by the limitations of claims 7-9 respectively in the US patent in a similar manner as discussed above for claim 1 (i.e. directed to an apparatus claim and not a method claim).

With respect to claim 6, claim 6 limitations are disclosed by the limitations of claim 11 (including claim 10 from which it depends) in the US patent in a similar manner as discussed above for claim 1 (i.e. directed to an apparatus claim and not a method claim).

With respect to claims 7-12, claims 7-12 limitations are disclosed by the limitations of claims 12-17 respectively in the US patent in a similar manner as discussed above for claim 1 (i.e. directed to an apparatus claim and not a method claim).

With respect to claims 13-16, claims 13-16 limitations are disclosed by the limitations of claims 3-6 respectively in the US patent in a similar manner as discussed above for claim 1 (i.e. directed to an apparatus claim and not a method claim).

With respect to claims 17-22, claims 17-22 limitations are disclosed by the limitations of claims 20-25 respectively in the US patent in a similar manner as discussed above for claim 1 (i.e. directed to an apparatus claim and not a method claim).

Allowable Subject Matter
Claims 1-22 would be allowable if rewritten or amended to overcome the rejection(s) non-statutory double patenting set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 distinguishes over the closest available prior art Fernandez et al. (US 2014/0266176), Foletto et al. (US 2013/0177040), and Blossfield et al. (US 2006/0119348) because the prior art, either singularly or in combination, fails to anticipate or render obvious a method, comprising: 
“providing a sensor output signal responsive to a magnetic field, wherein the sensor output signal is representative of a magnetic field amplitude, 
processing the sensor output signal to provide a processed sensor output signal which is representative of the sensor output signal, 
determining, during a power up mode, a first switching level based on a default switching level; 
determining, during a running mode, a second switching level based on the processed sensor output signal; 
comparing the processed sensor output signal with the first switching level during the power up mode, comparing the processed sensor output signal with the second switching level during the running mode, and providing a comparator output signal based on each comparison; 
updating, during the running mode, the default switching level based on the second switching level, if a difference between the second switching level calculated during the running mode and the default switching level is greater than a predetermined percentage of the magnetic field amplitude; and
maintaining, during the running mode, the default switching level as unchanged if the difference between the second switching level calculated during the running mode and the default switching level is equal to or less than the predetermined percentage of the magnetic field amplitude” in combination with every other limitation as claimed and defined by the applicant.
In particular, the prior art fails to disclose the specific embodiment and technique for determining when to update and maintain the default switching level that is based on a comparison of the difference between the second switching level and the stored default switching level to a predetermined percentage of the magnetic field amplitude.  The prior art does provide teaching of a similar technique that includes determining when to update the default switching level that is based around the second switching level differing from the default switching level by a predetermined amount or predetermined percentage.  The difference is technique lies in that the prior art is looking to see how much one level differs from the other to make a decision on updating or maintaining, while the claimed invention includes as part of the evaluation and additional factor of a predetermined percentage of the magnetic field amplitude which the difference between the levels is compared to.  So for example the claimed is looking to see how the difference between the two levels (L2 and Ld) compares to a predetermined percentage of the magnetic field amplitude (e.g. (L2-Ld) > (a*S) where L2 is second level, Ld is default level, a is predetermined percentage, S is magnetic field amplitude), and the Prior art is merely looking at how one level differs from the other (e.g. L2-Ld = a*Ld).
Examiner also notes that while changes the measured threshold value (the second threshold level) are reflective of changes in the amplitude in the magnetic field signal, the prior art does not make the specific comparison of the difference between the levels with a percentage of the magnetic field amplitude.  Therefore, the claimed invention provides a novel technique that improves determining when to update or maintain the default switching level.

Claim 2-22 are dependent upon claim 1, and therefore distinguish over the prior art for at least the reasons stated with respect to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Fernandez et al. (US 2014/0266176) discloses a TPOS detector, or more generally, a comparator detector, for which positions of edges of an output signal therefrom vary less than for a conventional TPOS or comparator detector, and further discloses a magnetic field sensor includes a comparator detector for which a measured threshold value is stored prior to power down and recalled upon power up for use by the comparator detector. 

Foletto et al. (US 2013/0177040) discloses a magnetic field sensor that includes a true power on state (TPOS) detector for which a measured threshold value is stored prior to power down and recalled upon power up. A corresponding method is associated with the magnetic field sensor.

Blossfield et al. (US 2006/0119348) discloses processing a pulse train output signal provided by a non-contact sensor that senses the rotational speed and angular position of a rotating wheel, in such a way that the offset and long-term drift errors due to aging of the sensor or the offset error due to temperature change are compensated for accuracy.  To achieve accurate measurement results, and to compensate for offset and long-term drift of the sensor, the switching threshold is adjusted if one or more of the following conditions is met: (i) the difference between the pulse amplitude and the switching threshold exceeds a fixable first maximum, (ii) the difference of the amplitudes of two successive pulses exceeds a fixable second maximum, (iii) the difference of the frequencies of successive pulses exceeds a fixable third maximum. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERENCE E STIFTER JR/Examiner, Art Unit 2865              


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865 
09/28/2022